     Case 4:20-cv-00245-RM-MSA Document 45 Filed 02/26/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Sergio V Fierros,                                  No. CV-20-00245-TUC-RM (MSA)
10                 Plaintiff,                           ORDER
11   v.
12   Quebedeaux Buick GMC Incorporated, et
     al.,
13
                   Defendants.
14
15
16          On November 24, 2020, Magistrate Judge Maria S. Aguilera issued a Report and

17   Recommendation (Doc. 41) recommending that this Court partially grant and partially

18   deny Defendant U.S. Bank National Association’s Motion to Dismiss. No objections to

19   the Report and Recommendation were filed.

20          A district judge must “make a de novo determination of those portions” of a

21   magistrate judge’s “report or specified proposed findings or recommendations to which

22   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule

23   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is

24   filed, the court need only satisfy itself that there is no clear error on the face of the record

25   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)

26   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170

27   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the

28   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
     Case 4:20-cv-00245-RM-MSA Document 45 Filed 02/26/21 Page 2 of 2



 1   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 2   clear error unobjected-to portions of Report and Recommendation).
 3         The    Court     has   reviewed   Magistrate   Judge    Aguilera’s   Report    and
 4   Recommendation, the parties’ briefs, and the record.     The Court finds no error in
 5   Magistrate Judge Aguilera’s Report and Recommendation. Accordingly,
 6         IT IS ORDERED that the Report and Recommendation (Doc. 41) is accepted
 7   and adopted in full.
 8         IT IS FURTHER ORDERED that Defendant U.S. Bank National Association’s
 9   Motion to Dismiss (Doc. 31) is partially granted and partially denied, as follows:
10      1. The Motion to Dismiss is granted with respect to Counts One and Five of
11         Plaintiff’s First Amended Complaint (Doc. 27).         Counts One and Five are
12         dismissed with prejudice to the extent they relate to U.S. Bank National
13         Association’s responsibilities as a furnisher of information to credit reporting
14         agencies. Counts One and Five are dismissed without prejudice and with leave
15         to amend to the extent they relate to alleged misrepresentations made by U.S.
16         Bank National Association during direct communications with Plaintiff.
17      2. The Motion to Dismiss is denied with respect to Count Seven of Plaintiff’s First
18         Amended Complaint (Doc. 27).
19         Dated this 25th day of February, 2021.
20
21
22
23
24
25
26
27
28


                                               -2-
